UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1982



ROBERT S. WILLIS,

                                              Plaintiff - Appellant,

          versus


ATTORNEY GENERAL OF THE UNITED STATES;
DIRECTOR OF FBI; PATIENT FIRST; PORTSMOUTH
FAMILY PRACTICE; FRATERNAL ORDER OF POLICE,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-127-2)


Submitted: February 19, 2004               Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert S. Willis, Appellant Pro Se. George Maralan Kelley, III,
Assistant United States Attorney, Norfolk, Virginia; Kristina Helen
Vaquera, TROUTMAN SANDERS, L.L.P., Norfolk, Virginia; Paul R.
Schmidt, HUFF, POOLE & MAHONEY, P.C., Virginia Beach, Virginia;
John Wayne Brown, Hugh Edward Black, III, Chesapeake, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert S. Willis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000).    We have reviewed the record and

find that this appeal is frivolous.    Accordingly, we dismiss the

appeal on the reasoning of the district court.      See Willis v.

Attorney Gen. of the United States, No. CA-03-127-2 (E.D. Va. July

3, 2003).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -